Citation Nr: 0618127	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005.  In February 2006, the appeal was advanced on 
the docket, and the case was remanded to afford the veteran 
an examination.  


FINDING OF FACT

Tinnitus was not present in service, nor is it due to any in-
service events, including claimed noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran contends that he developed ringing in the ears in 
service, due to noise exposure, and that the condition has 
persisted since that time.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's report of honorable discharge shows his 
occupational specialty as light truck driver.  He served in 
the Philippines.  

Available service medical records include the entrance and 
separation examination reports.  None of these records shows 
any complaints or findings suggestive of tinnitus, such as 
ringing in the ears.  

A VA examination was conducted in March 2006.  At the 
examination, the veteran reported unprotected noise exposure 
both in service and after service.  He experienced a 
constant, humming/cricket-type of tinnitus of unknown onset 
and etiology.  The examiner noted that the claims file 
contained no objective data on which to base on opinion.  
Based on the veteran's history, his description of his 
military noise exposure indicated very limited exposure to 
hazardous military noise and was far less exposure than his 
civilian occupation of several decades.  The examiner 
concluded, in essence, that tinnitus began too long after 
service, and it was less likely than not that tinnitus was 
connected to service.  

There is no contemporaneous evidence of the presence of 
tinnitus until the veteran's July 2004 claim.  The absence of 
any contemporaneous mention of tinnitus until more than 50 
years after service weighs against the claim.  See Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Further, there 
is no medical evidence of a nexus to service.  Although the 
veteran believes that his tinnitus was caused by noise 
exposure in service, the VA examiner concluded that the 
tinnitus was more likely due to post-service noise exposure, 
and that it was less likely than not due to in-service noise 
exposure.  The appellant is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he had noise exposure during service or that he 
experienced certain symptoms, such as ringing in the ears.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
layman, however, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder.  See, e.g., See Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  Indeed, neither the Board nor the 
veteran possesses the necessary medical expertise to 
challenge the results of the medical evaluation.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

Inasmuch as the only medical nexus opinion of record 
concludes that tinnitus is not due to inservice events, the 
evidence as a whole demonstrates that chronic tinnitus was 
not present in service, or due to inservice noise exposure.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The duty to notify was satisfied by a letter dated in August 
2004 (before the initial rating decision), which advised the 
claimant of the information necessary to substantiate a claim 
for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told to provide any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claim with 
appropriate evidence.  The veteran was not provided 
information regarding the rating assigned or effective date 
of a grant of benefits.  However, any failure to provide 
notice as to these matters is harmless error, since there is 
no rating or an effective date to be assigned as a result of 
this decision.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).    

The Board also concludes VA's duty to assist has been 
satisfied.  The available service medical records have been 
obtained, and he has not identified any other potentially 
relevant records.  He has been afforded a VA examination, 
with review of the claims file and opinion as to etiology of 
the claimed condition.    

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for tinnitus is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


